     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 1 of 28 Page ID #:1



      DONALD W. SEARLES (Cal. Bar No. 135705)
1     Email: searlesd@sec.gov
      DOHOANG T. DUONG (Cal. Bar No. 219127)
2     Email: duongd@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     Katharine Zoladz, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
6     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
7     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
8
9                                UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11
12
        SECURITIES AND EXCHANGE                         Case No.
13      COMMISSION,
14                       Plaintiff,                     COMPLAINT
15               vs.
16
        CRITERION WEALTH
17      MANAGEMENT INSURANCE
        SERVICES, INC., ROBERT ALLEN
18      GRAVETTE, and MARK ANDREW
        MACARTHUR,
19
20                       Defendants.

21
22
23          Plaintiff Securities and Exchange Commission (“SEC” or “Commission”)

24    alleges:

25                                    JURISDICTION AND VENUE

26          1.         The Court has jurisdiction over this action pursuant to Sections 209(d),

27    209(e)(1) and 214 of the Investment Advisers Act of 1940 (“Advisers Act”), 15

28    U.S.C. §§ 80b-9(d), 80b-9(e)(1) & 90b-14.
        COMPLAINT                                      1
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 2 of 28 Page ID #:2




1            2.     Defendants have, directly or indirectly, made use of the means or
2     instrumentalities of interstate commerce, of the mails, or of the facilities of a national
3     securities exchange in connection with the transactions, acts, practices and courses of
4     business alleged in this complaint.
5            3.     Venue is proper in this district pursuant to Section 214(a) of the
6     Advisers Act, 15 U.S.C. § 80b-14, because certain of the transactions, acts, practices
7     and courses of conduct constituting violations of the federal securities laws occurred
8     within this district. In addition, venue is proper in this district because Defendants
9     Robert Allen Gravette (“Gravette”) and Mark Andrew MacArthur (“MacArthur”)
10    reside in this judicial district.
11                                          SUMMARY
12           4.     Defendants Criterion Wealth Management Insurance Services, Inc.
13    (“Criterion”), Gravette, and MacArthur were investment advisers. They owed their
14    clients – who entrusted them with the discretionary management of their money – a
15    fiduciary duty to act with loyalty, fairness, and good faith. This civil enforcement
16    action arises from defendants’ breach of their fiduciary duty when failing to disclose
17    a glaring conflict of their financial interests with those of their clients. From the
18    spring 2014 through the summer 2017, defendants recommended that their advisory
19    clients invest more than $16 million in four private placement funds, without
20    disclosing that the fund managers for these investments had paid them more than $1
21    million in side compensation – income on top of the fees that defendants were already
22    charging their clients directly. Because this additional side compensation was
23    recurring and depended on Criterion’s clients remaining invested in the subject funds,
24    Criterion, Gravette, and MacArthur not only had a financial incentive to recommend
25    that their clients invest in the first instance, they were also incentivized to keep their
26    clients in the funds going forward, rather than allocating their capital elsewhere. For
27    two of the private placement funds, the undisclosed compensation that defendants
28    received reduced the investment returns that defendants’ advisory clients would have
        COMPLAINT                                     2
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 3 of 28 Page ID #:3




1     otherwise received. Defendants kept their clients in the dark as to all these material
2     facts and, in doing so, they violated their fiduciary duty and defrauded their advisory
3     clients. What’s more, these undisclosed compensation arrangements rendered
4     Criterion’s Form ADV filings with the Commission materially misleading, and no
5     policies and procedures had been adopted and/or implemented at Criterion to prevent
6     these compliance failures.
7           5.     By engaging in this conduct: (i) Criterion violated Sections 206(1),
8     206(2), 206(4), and 207 of the Advisers Act [15 U.S.C. §§ 80b-6(1), 80b-6(2), 80b-
9     6(4), and 80b-7, and Rule 206(4)-7 thereunder, 17 C.F.R. § 275.206(4)-7]; (ii)
10    Gravette violated Sections 206(1), 206(2), and 207 of the Advisers Act [15 U.S.C. §§
11    80b-6(1), 80b-6(2), and 80b-7] and, in the alternative, aided and abetted Criterion’s
12    violations of Sections 206(1), 206(2), and 207 of the Advisers Act; and (iii)
13    MacArthur violated Sections 206(1) and 206(2) of the Advisers Act [15 U.S.C. §§
14    80b-6(1) and 80b-6(2)] and, in the alternative, aided and abetted Criterion’s
15    violations of Sections 206(1) and 206(2) of the Advisers Act.
16          6.     With this complaint, the SEC seeks permanent injunctions prohibiting
17    future violations of the federal securities laws and an order requiring defendants to
18    disgorge their ill-gotten gains with prejudgment interest thereon, and imposing civil
19    penalties.
20                                    THE DEFENDANTS
21          7.     Defendant Criterion is a California corporation based in Santa Clarita,
22    California that offers discretionary asset management services. Until September 26,
23    2018, Criterion was registered with the Commission as an investment adviser.
24    Criterion is currently registered as an investment adviser in California and Idaho.
25          8.     Defendant Gravette, age 54, resides in Santa Clarita, California. At the
26    present time, he is the sole owner and president of Criterion. From 2014 through
27    2017, Gravette and MacArthur were 50/50 co-owners of Criterion, and Gravette was
28    Criterion’s chief compliance officer. Gravette has been a registered representative of
        COMPLAINT                                   3
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 4 of 28 Page ID #:4




1     the broker-dealer at which Criterion investment advisory clients opened brokerage
2     accounts (“Broker-Dealer”) since November 2006. Gravette holds FINRA Series 7,
3     24, 63, and 65 licenses.
4           9.     Defendant MacArthur, age 52, resides in Newhall, California. At the
5     present time, he is the president, managing member and chief compliance officer of a
6     state-registered investment adviser, M2 Financial LLC, which he formed after leaving
7     his employment with Criterion in June 2016. From 2004 to mid- 2016, MacArthur
8     was Criterion’s co-owner and chief investment officer. In mid-2016, MacArthur
9     became an independent contractor for, but remained associated with, Criterion. Like
10    Gravette, MacArthur has been a registered representative of Broker-Dealer since
11    November 2006. MacArthur holds FINRA Series 7, 24, 63, and 65 licenses.
12                                    THE ALLEGATIONS
13          A.     Criterion’s Investment Advisory Business
14          10.    Gravette started an investment advisory business in 2000, and in 2004,
15    he changed the name of that firm to Criterion Wealth Management Insurances
16    Services, Inc.
17          11.    Gravette hired MacArthur as a partner, and from 2004 to 2016,
18    MacArthur and Gravette worked with Criterion’s clients as their investment adviser
19    representatives.
20          12.    In its Part 2A of Form ADV firm brochure, which Criterion was required
21    to deliver to its investment advisory clients, Criterion described its business as
22    follows:
23                 Our firm provides continuous advice to a client regarding the
                   investment of client funds based on the individual needs of the
24                 client. Through personal discussions in which goals and
25                 objectives based on a client’s particular circumstances are
                   established, we develop a client’s personal investment policy and
26                 create and provide investment advisory services to our clients on a
27                 discretionary basis based on that policy.

28
        COMPLAINT                                    4
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 5 of 28 Page ID #:5




1           13.    In exchange for Gravette’s and MacArthur’s advisory services, Criterion
2     charged clients advisory fees equal to a percentage of the dollar amount of the client’s
3     assets under management.
4           14.    At all relevant times, Criterion, Gravette, and MacArthur were
5     “investment advisers” within the meaning of Section 202(a)(11) of the Advisers Act,
6     15 U.S.C. §80b-2(a)(11), as each of them were engaged in the business of providing
7     investment advice as to the value of securities and as to the advisability of investing
8     in, purchasing and selling securities.
9           15.    In the relevant period, Gravette and MacArthur were also investment
10    advisers due to their ownership, management, and control of Criterion.
11          16.    Criterion represented to clients – in its Form ADV brochures – that it
12    had adopted a Code of Ethics “which sets forth high ethical standards of business
13    conduct that we require of our employees, including compliance with applicable
14    securities laws.”
15          17.     Criterion also further represented to its clients –in its Form ADV
16    brochures –that “CME [Criterion] and our personnel owe a duty of loyalty, fairness
17    and good faith towards our clients[.]”
18          18.    At all relevant times, defendants understood that receipt of additional
19    undisclosed compensation by Criterion and its management persons or employees
20    would create a conflict of interest that may impair their objectivity when making
21    advisory recommendations.
22          B.     Criterion Invested Client Funds in Private Placements
23          19.    Since 2014, Criterion invested a substantial portion of client funds under
24    its discretionary management in private placement investments.
25          20.    As of December 31, 2015, for example, private placement investments
26    comprised about 36% of all of Criterion’s assets under management.
27          21.    Before deciding to invest their clients’ funds, Gravette and MacArthur
28    identified certain of these private placement opportunities through their own personal
        COMPLAINT                                    5
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 6 of 28 Page ID #:6




1     and professional connections.
2          1.       Fund Manager A and Fund Manager B
3           22.      From 2012 to 2017, Criterion, acting through Gravette and MacArthur,
4     recommended that clients invest in a series of real estate investment funds offered by
5     a Midwest-based fund manager (“Fund Manager A”).
6           23.      MacArthur was a former colleague and a social acquaintance of Fund
7     Manager A’s principals.
8           24.      In 2015 and 2016, Criterion recommended that clients invest in two real
9     estate investment funds offered by a West Coast-based fund manager (“Fund
10    Manager B”).
11          25.      Both Gravette and MacArthur were long-time social acquaintances of
12    Fund Manager B’s principals, dating back to the 1980’s, when they attended the same
13    university.
14          26.      In both cases, MacArthur and Gravette negotiated arrangements with
15    Fund Manager A and Fund Manager B in which those fund sponsors paid hundreds of
16    thousands of dollars of non-advisory compensation – compensation that ultimately
17    went to MacArthur and Gravette – in exchange for investing Criterion clients’ assets
18    in Fund Manager A’s and Fund Manager B’s real estate investment funds.
19          27.      Defendants never disclosed the existence, extent, nature, and details of
20    these side compensation arrangements to their advisory clients, in breach of their
21    fiduciary duty of loyalty, fairness and good faith.
22         2.       Criterion’s compensation arrangement with Fund Manager A
23          28.      From 2012 to 2017, Criterion recommended four real estate investment
24    funds offered by Fund Manager A to its advisory clients.
25          29.      With respect to each of those funds, defendants negotiated an
26    undisclosed special compensation arrangement with Fund Manager A.
27          30.      Criterion clients held their investments in Fund Manager A’s private
28    placement funds in brokerage accounts that Criterion had opened for them at the
        COMPLAINT                                     6
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 7 of 28 Page ID #:7




1     Midwest-based Broker-Dealer with which they were both associated.
2           31.    The special undisclosed compensation arrangements that Criterion had
3     with Fund Manager A provided that Fund Manager A would make payments to
4     Broker-Dealer, 95% of which were then transferred to MacArthur and Gravette.
5           32.    The compensation arrangements, however, caused Fund Manager A to
6     reduce the profit participation that Criterion investors would have otherwise received.
7           33.    Since defendants had insisted on receiving non-advisory compensation
8     from Fund Manager A, to offset that cost, Criterion clients were placed in a separate
9     share class or separate feeder fund that paid Criterion investors lower returns than the
10    returns paid to all other investors in the same Fund Manager A funds.
11          34.    Because Criterion was the only investment adviser who had negotiated
12    for this side compensation from Fund Manager A, Criterion clients were the only
13    investors placed in these disadvantaged feeder funds or share class.
14          35.    All other investors in Fund Manager A’s real estate funds received
15    higher investment returns, relative to the Criterion clients, even though their
16    investments were based on the same underlying fund assets.
17                a.    Real Estate Fund 1
18          36.    For example, in 2014, Fund Manager A launched a real estate fund that
19    sought to generate investment income through short-term debt as well as equity
20    investments in commercial real estate (“Real Estate Fund 1”).
21          37.    At defendants’ request, Fund Manager A agreed to pay Criterion an
22    amount equal to 50% of the performance allocation that Fund Manager A was
23    entitled to receive on amounts invested by Criterion’s clients for as long as they
24    remained invested in the fund.
25          38.    For Class A units of Real Estate Fund 1, investors received all returns
26    until profits achieved a 6% annualized return threshold (i.e., a 6% “hurdle”). At that
27    point, Fund Manager A was entitled to a performance allocation of 100% of all new
28    investment income until its profit participation had caught up such that 80% of all
        COMPLAINT                                    7
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 8 of 28 Page ID #:8




1     profits to date had been allocated to Class A investors, and 20% had been allocated to
2     Fund Manager A. Then, for any investment returns after that, Class A investors and
3     Fund Manager A shared in investment income at 80% and 20%, respectively.
4           39.       Fund Manager A agreed to these performance allocation terms – in
5     short, an 80/20 profit split in favor of investors with a 6% hurdle – with respect to all
6     non-Criterion investors in Real Estate Fund 1.
7           40.       Because Criterion had insisted on taking half of Fund Manager A’s
8     performance allocation for the investments of Criterion clients in Real Estate Fund 1,
9     Fund Manager A created Class C units, a separate share class designated for Criterion
10    clients only.
11          41.       For Class C units of Real Estate Fund 1, investors received all returns
12    until profits achieved a 6% annualized return threshold (i.e., a 6% “hurdle”). At that
13    point, Fund Manager A was entitled to a performance allocation of 100% of all new
14    investment income until its profit participation had caught up such that 60% of all
15    profits to date had been allocated to Class C investors, and 40% had been allocated to
16    Fund Manager A. Then, for any investment returns after that, Class C investors and
17    Fund Manager A shared in investment income at 60% and 40%, respectively.
18          42.       Fund Manager A agreed to these performance allocation terms – in
19    short, a 60/40 profit split in favor of investors with a 6% hurdle – with respect to all
20    Criterion investors in Real Estate Fund 1.
21          43.       Besides the lower profit split for Class C units (60% of returns to
22    investors in Class C versus 80% of returns to investors in Class A), there was no
23    difference between the Class A and Class C units.
24          44.       Criterion, MacArthur, and Gravette knew that this compensation
25    arrangement would depress Criterion clients’ investment returns because, inter alia,
26    Fund Manager A’s principal told them.
27          45.       Defendants did not disclose to their clients that they were restricted to
28    Class C units, while other investors could invest in Class A units.
        COMPLAINT                                      8
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 9 of 28 Page ID #:9




1           46.    Defendants did not disclose to their clients that Class C units would pay
2     lower investment returns than Class A units if Real Estate Fund 1’s performance
3     exceeded the 6% hurdle.
4           47.    Defendants did not disclose to their clients that Criterion, through
5     Broker-Dealer, had negotiated an agreement with Fund Manager A which entitled
6     them to a portion of the investment returns that Criterion investors would otherwise
7     have received, and that this compensation arrangement created a conflict of interest
8     between defendants and their clients.
9                 b.    Real Estate Fund 2
10          48.    In 2015, Fund Manager A launched a new real estate fund that sought to
11    exploit idiosyncratic price dislocations among commercial real estate assets in the
12    Midwest.
13          49.    At defendants’ request, Fund Manager A agreed to pay Criterion an
14    amount equal to 50% of the “carried interest” (i.e., the back-end profits allocated to
15    Fund Manager A for managing Real Estate Fund 2) that Fund Manager A was
16    entitled to receive on amounts invested by Criterion’s clients in Real Estate Fund 2.
17          50.    Rather than creating a separate share class for Criterion clients, Fund
18    Manager A established two separate Real Estate 2 “feeder” funds – one for non-
19    Criterion investors, and one for Criterion investors (“Default Real Estate Fund 2” and
20    “Criterion Real Estate Fund 2,” respectively).
21          51.    For Default Real Estate Fund 2, investors received all investment returns
22    until profits achieved an 8% annualized return threshold (i.e., an 8% “hurdle”). At
23    that point, Fund Manager A was entitled to carried interest equal to 100% of all new
24    investment income until its profit participation had caught up such that 80% of all
25    profits to date had been allocated to Default Real Estate Fund 2 investors, and 20%
26    had been allocated to Fund Manager A. Then, for any investment returns after that,
27    Default Real Estate Fund 2 investors and Fund Manager A shared in investment
28    income at 80% and 20%, respectively.
       COMPLAINT                                    9
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 10 of 28 Page ID #:10




1            52.    Fund Manager A agreed to these carried interest terms – in short, an
2      80/20 profit split in favor of investors with an 8% hurdle – with respect to all non-
3      Criterion investors in Real Estate Fund 2.
4            53.    Because Criterion’s compensation arrangement with Fund Manager A
5      entitled it to half of Fund Manager A’s carried interest on the investments of Criterion
6      clients in Real Estate Fund 2, Fund Manager A created Criterion Real Estate Fund 2,
7      a separate feeder fund designated for Criterion clients only.
8            54.    For investors in Criterion Real Estate Fund 2, investors received all
9      investment returns until profits achieved an 8% annualized return threshold (i.e., an
10     8% “hurdle”). At that point, Fund Manager A was entitled to carried interest equal to
11     100% of all new investment income until its profit participation had caught up such
12     that 60% of all profits to date had been allocated to Criterion Real Estate Fund 2
13     investors, and 40% had been allocated to Fund Manager A. Then, for any investment
14     returns after that, Criterion Real Estate Fund 2 investors and Fund Manager A shared
15     in investment income at 60% and 40%, respectively.
16           55.    Fund Manager A agreed to these carried interest terms – in short, a 60/40
17     profit split in favor of investors with an 8% hurdle – with respect to all Criterion
18     investors in Real Estate Fund 2.
19           56.    Besides the lower profit split for Criterion investors (60% of post-hurdle
20     returns to Criterion investors versus 80% of post-hurdle returns to all other investors),
21     there was no difference between Criterion Real Estate Fund 2 and Default Real Estate
22     Fund 2.
23           57.    Criterion, MacArthur, and Gravette knew that this compensation
24     arrangement would depress Criterion clients’ investment returns, inter alia, because
25     Fund Manager A’s principal told them.
26           58.    Defendants did not disclose to their clients that they were restricted to
27     investments in a Criterion Real Estate Fund 2, while other investors could invest in
28     Default Real Estate Fund 2, which yielded potentially higher returns.
         COMPLAINT                                   10
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 11 of 28 Page ID #:11




1            59.    Defendants did not disclose to their clients that investments in Criterion
2      Real Estate Fund 2 would pay lower investment returns than investments in Default
3      Real Estate Feeder Fund 2 if Real Estate Fund 2’s performance exceeded the 8%
4      hurdle.
5            60.    Defendants did not disclose to their clients that Criterion, through
6      Broker-Dealer, had negotiated an agreement with Fund Manager A which entitled it
7      to a portion of the investment returns that Criterion investors would otherwise have
8      received, and that this compensation arrangement created a conflict of interest
9      between defendants and their clients.
10          3.     Criterion’s compensation arrangement with Fund Manager B
11           61.    Criterion and Fund Manager B’s business relationship had dated back to
12     2008, and in prior investments with Fund Manager B’s real estate funds, Criterion
13     had negotiated arrangements to receive referral fees that continued to pay out over
14     time (“trailing referral fees”) similar to that described below.
15           62.    In 2015 and 2016, Fund Manager B launched two real estate funds
16     (“Real Estate Fund 3” and “Real Estate Fund 4”).
17           63.    Real Estate Fund 3 and Real Estate Fund 4 both invested in real estate in
18     San Diego County, and promised investors an annual preferred return of 8% on their
19     net capital contributions.
20           64.    Criterion recommended Real Estate Fund 3 and Real Estate Fund 4 to its
21     clients, and defendants similarly devised a special –and undisclosed –compensation
22     arrangement with the Fund Manager B.
23           65.    Criterion clients held their investments in Fund Manager B’s private
24     placement funds in brokerage accounts that Criterion had opened for them at Broker-
25     Dealer.
26           66.    Fund Manager B agreed to pay Criterion a trailing referral fee of 2%,
27     every year, based on the amount of capital invested by Criterion clients in Real Estate
28     Fund 3 and Real Estate Fund 4.
         COMPLAINT                                    11
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 12 of 28 Page ID #:12




1             67.    Fund Manager B first paid these referral fees to Broker-Dealer, which
2      then transferred 95% of those amounts to defendants.
3             68.    No other registered representative of Broker-Dealer besides MacArthur
4      and Gravette referred investors to Real Estate Fund 3 and Real Estate Fund 4.
5             69.    Criterion clients ultimately accounted for half of all investors in Real
6      Estate Fund 3 and Real Estate Fund 4.
7             70.    Defendants did not disclose to Criterion clients that their compensation
8      arrangement with Fund Manager B created a conflict of interest between defendants
9      and their clients.
10            C.     Defendants’ Failure to Disclose Their Conflicts of Interest and
11                   Misleading Form ADV’s
12            71.    Defendants failed to disclose the material conflicts of interest that arose
13     from Criterion’s special compensation arrangements with Fund Manager A and Fund
14     Manager B in its Forms ADV or otherwise.
15            72.    Prior to September 26, 2018, Criterion was an investment adviser
16     registered with the Commission. Criterion was therefore required to file and annually
17     update its disclosure in Forms ADV. Criterion was also required to provide advisory
18     clients with certain disclosures in brochures and brochure supplements on Forms
19     ADV Part 2A and Part 2B.
20            73.    The general instructions to Form ADV Part 2A requires investment
21     advisers to disclose all material conflicts of interest between the adviser and clients,
22     whether in Part 2 of Form ADV or by some other means.
23            74.    Moreover, Item 14 of Form ADV Part 2A requires investment advisers
24     to disclose all economic benefits provided to the advisory firm from external sources,
25     as well as all conflicts of interest.
26            75.    Except for its 2017 Form ADV, Gravette signed each of Criterion’s
27     Forms ADV Part 1 and when doing so, certified under penalty of perjury that the
28     information and statements made in exhibits and any other information submitted –
         COMPLAINT                                    12
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 13 of 28 Page ID #:13




1      including Criterion’s Form ADV Part 2A firm brochure and any Form ADV Part 2B
2      firm brochure supplements – were true and correct and did not omit material
3      information.
4            76.      In addition, Gravette had responsibility under Criterion’s compliance
5      manual for reviewing the firm’s Forms ADV Part 1 and Part 2 and any supporting
6      information for those filings.
7            77.      In Forms ADV filed by Criterion on or about March 10, 2014, March 17,
8      2015, and March 30, 2016, Criterion failed to disclose the material conflicts of
9      interest arising from defendants’ compensation arrangements with Fund Manager A
10     and Fund Manager B. Reasonable investors would have considered information
11     concerning those compensation arrangements material because such arrangements
12     could affect defendants’ ability to render disinterested investment advice.
13           78.      With respect to Criterion’s compensation arrangement with Fund
14     Manager A, the firm’s Forms ADV did not disclose all material facts, including that
15     Criterion clients were restricted to investing in Class C units of Real Estate Fund 1,
16     while other investors could invest in Class A units of Real Estate Fund 1.
17           79.      With respect to Criterion’s compensation arrangement with Fund
18     Manager A, the firm’s Forms ADV did not disclose all material facts, including that
19     Class C units of Real Estate Fund 1 paid potentially lower investment returns than
20     Class A units of Real Estate Fund 1.
21           80.      With respect to Criterion’s compensation arrangement with Fund
22     Manager A, the firm’s Forms ADV did not disclose all material facts, including that
23     Criterion had negotiated for itself a portion of the investment returns that Criterion
24     clients otherwise would have received in Real Estate Fund 1, and that this
25     compensation arrangement created a conflict of interest.
26           81.      With respect to Criterion’s compensation arrangement with Fund
27     Manager A, the firm’s Forms ADV did not disclose all material facts, including that
28     clients were restricted to investing in Criterion Real Estate Fund 2, while other
         COMPLAINT                                   13
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 14 of 28 Page ID #:14




1      investors could invest in a Default Real Estate Fund 2 that would likely yield higher
2      returns.
3             82.   With respect to Criterion’s compensation arrangement with Fund
4      Manager A, the firm’s Forms ADV did not disclose all material facts, including that
5      investments in Criterion Real Estate Fund 2 would likely pay lower investment
6      returns than investments in Default Real Estate Feeder Fund 2.
7             83.   With respect to Criterion’s compensation arrangement with Fund
8      Manager A, the firm’s Forms ADV did not disclose all material facts, including that
9      Criterion had negotiated for itself a portion of the investment returns that Criterion
10     clients otherwise would have received in Real Estate Fund 2, and that this
11     compensation arrangement created a conflict of interest.
12            84.   Defendants’ special compensation arrangements with Fund Manager A
13     inclined them to render advice to Criterion’s clients that was not disinterested, and
14     defendants’ failure to disclose this conflict precluded clients from making informed
15     investment decisions.
16            85.   With respect to Criterion’s special compensation arrangement with Fund
17     Manager B, the firm’s Forms ADV did not disclose all material facts, including that
18     Fund Manager B had agreed to pay Criterion a trailing referral fee of 2%, every year,
19     based on the amount of capital invested by Criterion clients in Real Estate Fund 3 and
20     Real Estate Fund 4, and that this compensation arrangement created a conflict of
21     interest.
22            86.   Defendants’ compensation arrangements with Fund Manager B inclined
23     them to render advice that was not disinterested, and defendants’ failure to disclose
24     this conflict precluded clients from making informed investment decisions.
25            87.   Moreover, because the trailing referral fee was ongoing and would
26     continue to be paid by Fund Manager B through the duration of a Criterion client’s
27     investment, defendants had a conflict of interest arising from their incentive to
28     recommend that clients continue to invest in Fund Manager B’s funds, rather than
         COMPLAINT                                   14
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 15 of 28 Page ID #:15




1      exit those funds as they were permitted to do under the terms of their investment.
2      Defendants’ failure to disclose this conflict precluded clients from providing their
3      informed consent to the conflict of interest.
4            88.      Rather, in its Forms ADV, Criterion disclosed only the general conflicts
5      of interest occasioned by the association of unnamed Criterion employees with
6      Broker-Dealer:
7
8                     Associated persons of [Criterion] are registered securities
                      representatives and investment adviser representatives of [Broker-
9                     Dealer,] a registered broker-dealer … In these capacities
10                    associated persons may recommend securities, insurance,
                      advisory, or other products or services, and receive compensation
11                    if products are purchased through [Broker-Dealer.] Thus, a
12                    conflict of interest exists between the interests of the associated
                      persons and those of the advisory clients.
13
14           89.      This language was misleading as it did not disclose the material facts
15     about the conflicts of interest alleged above.
16           90.      This language did not alert clients to the source, nature, scope, and
17     ramifications of the actual financial conflicts of interest created by Criterion’s
18     compensation arrangements with Fund Manager A and Fund Manager B.
19           91.      This language misleadingly suggested, instead, that Criterion’s
20     investment adviser representatives might receive traditional transaction-based
21     compensation in their capacity as registered representatives of a broker dealer that
22     was simply executing securities transactions for Criterion clients.
23           92.      This language did not disclose the truth – that for client investments in
24     Fund Manager A’s funds, defendants were actually receiving a portion of the
25     investment returns that would have otherwise been paid to their clients, and that for
26     client investments in Fund Manager B’s funds, defendants were in fact actually
27     receiving ongoing payments based on the amounts that their clients had invested in
28     those funds.
         COMPLAINT                                      15
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 16 of 28 Page ID #:16




1            93.    Instead, in Item 14 of Criterion’s Forms ADV Part 2A, the firm falsely
2      represented that “It is CWM”s policy not to accept or allow our related persons to
3      accept any form of compensation, including cash, sales awards or other prizes, from a
4      non-client in conjunction with the advisory services we provide to our clients.”
5            94.    Staff from the SEC’s Office of Compliance Inspections and
6      Examinations (“OCIE”) conducted an examination of Criterion in 2016 that was
7      completed in April 2017. The OCIE staff provided Criterion with a deficiency letter
8      that detailed, among other things, the undisclosed conflicts of interest presented by its
9      financial arrangements with third-party fund managers, including Fund Manager A
10     and Fund Manager B.
11           95.    In June 2017, Criterion prepared a letter to clients acknowledging that its
12     compensation arrangements with Fund Manager A, Fund Manager B, and other third-
13     party fund managers had created potential conflicts of interest that Criterion had
14     failed to fully disclose:
15                  Given the potentially considerable amounts of non-advisory
16                  compensation from the above-mentioned funds, we should have
                    provided more disclosure around the potential conflicts of interest
17                  in offering these funds to our clients.… Having known in more
18                  detail these arrangements would have left our clients better
                    informed in making a decision to invest.
19
20           96.    The June 2017 letter continued, however, to withhold the whole truth.
21     For example, Criterion’s letter did not disclose that Criterion clients were steered
22     away from investments with more favorable performance allocation formulas such as
23     Class A units of Real Estate Fund 1 because of Criterion’s compensation
24     arrangements with Fund Manager A. The June 2017 letter failed to disclose that its
25     compensation arrangements with Fund Manager A had in fact resulted – and
26     continued to result – in lower returns to Criterion clients, relative to all other
27     investors in Fund Manager A’s funds.
28
         COMPLAINT                                    16
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 17 of 28 Page ID #:17




1            D.     Criterion’s Inadequate Compliance Policies and Procedures
2            97.    Criterion did not conduct annual reviews of the adequacy of its
3      compliance policies and procedures and the effectiveness of its implementation.
4            98.    Although Criterion’s written policies and procedures required the firm to
5      conduct review and testing of its compliance framework at least annually, Criterion
6      did not do this. Criterion failed to conduct the required annual reviews from at least
7      2008 to 2014, and failed to adopt appropriate compliance procedures from at least
8      2008 through 2016.
9            99.    During a 2014 compliance review with an outside compliance consulting
10     (“Compliance Consultant”), the Compliance Consultant communicated to Criterion
11     the following findings: (i) the firm had not been complying with the requirement that
12     advisers annually review their policies and procedures and specifically tailor those
13     policies to fit the needs of their advisory business; (ii) the firm was still using a
14     compliance manual that had last been updated in 2008 and the compliance manual
15     needed to be updated; and (iii) key topics were missing from Criterion’s written
16     policies and procedures, including sections describing Criterion’s investment process,
17     fee calculations, valuation of private placement investments held by clients, and due
18     diligence.
19           100. Criterion did not implement many of the Compliance Consultant’s
20     recommendations. When Criterion was examined by the SEC’s OCIE examination
21     staff in 2016, two years after its 2014 compliance review, Criterion had not
22     completed updating its policies and procedures and was still using its 2008
23     compliance manual.
24           101. Criterion’s written policies and procedures also required the firm to
25     maintain its Form ADV, Part 2A on a “current and accurate” basis.
26           102. As discussed above, notwithstanding this requirement, Criterion’s Forms
27     ADV did not disclose the conflicts of interest arising from its compensation
28     arrangements with Fund Manager A and Fund Manager B.
         COMPLAINT                                     17
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 18 of 28 Page ID #:18




1            103. Moreover, before 2017, Criterion had failed to deliver to clients Form
2      ADV Part 2B firm brochure supplements to its clients.
3            E.     Criterion Concealed the Compensation Arrangements From Its
4                   Outside Compliance Consultant
5            104. When working with Compliance Consultant during its 2014 compliance
6      review of Criterion, Criterion and Gravette did not tell Compliance Consultant that
7      Criterion was receiving trailing commissions from fund managers, or that this income
8      represented a substantial portion of Criterion’s overall income from operations.
9            105. Had Compliance Consultant known these facts, he would have
10     recommended enhanced disclosure of the arrangements because trailing commissions
11     create unique conflicts of interest requiring disclosure, including the risk of double
12     compensation to the investment adviser to the client’s detriment and the risk that the
13     adviser would recommend that a client remain invested in the fund, even if not in the
14     client’s best interest, due to the adviser’s ongoing receipt of commissions.
15           F.     Gravette’s and MacArthur’s Scienter and Unreasonable Conduct as
16                  Investment Advisers
17           106. At all relevant times, Gravette was a person who, for compensation,
18     engaged in the business of advising others as to the value of securities or as to the
19     advisability of investing in, purchasing, or selling securities.
20           107. During the relevant period, Gravette was the founder, 50% partner, and
21     president, and he made investment decisions for Criterion’s advisory clients.
22           108. During most of the relevant period, Gravette served as chief compliance
23     officer for Criterion.
24           109. At all relevant times, MacArthur was a person who, for compensation,
25     engaged in the business of advising others as to the value of securities or as to the
26     advisability of investing in, purchasing, or selling securities.
27           110. In the relevant period, MacArthur was Criterion’s chief investment
28     officer and 50% partner, and he made investment decisions for Criterion’s advisory
         COMPLAINT                                    18
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 19 of 28 Page ID #:19




 1     clients.
 2            111. When MacArthur and Gravette were partners in Criterion, they equally
 3     controlled Criterion, and equally split the advisory fees and other compensation that
 4     Criterion earned in connection with giving investment advice.
 5            112. As registered investment advisers, Gravette and MacArthur both knew
 6     that Criterion had a fiduciary duty to act in the best interest of its clients and to
 7     disclose to clients all material information relating to a potential investment.
 8            113. In spite of that fiduciary duty, Gravette and MacArthur knowingly
 9     placed their clients in lower-performing, higher cost funds (a consequence of the
10     separate compensation that they had negotiated for from Fund Manager B), and
11     enriched themselves at their clients’ expense.
12            114. In addition, Gravette and MacArthur concealed from Compliance
13     Consultant the full extent of their compensation arrangements with third-party fund
14     managers.
15            115. From April 2014 to October 2018, defendants received approximately
16     $1.1 million in undisclosed non-advisory compensation from Fund Manager A and
17     Fund Manager B.
18            116. Given the sums of compensation at issue and the frequency in which
19     Criterion was placing clients in private placements for which the firm was receiving
20     non-advisory compensation, Gravette and MacArthur’s failure to disclose their
21     obvious conflicts of interest was willful, knowing, intentional, or reckless, and their
22     course of conduct was further unreasonable.
23           117.   Because Gravette and MacArthur co-owned and controlled Criterion,
24 and acted within the scope of their authority as officers and/or associates of Criterion,
25 their willfulness, knowledge, recklessness and negligence can be imputed to Criterion.
26     G.     Gravette and MacArthur Aided and Abetted Criterion’s Violations of
27            Sections 206(1) & (2) of the Advisers Act
28            118. Both Gravette and MacArthur provided substantial assistance to
         COMPLAINT                                     19
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 20 of 28 Page ID #:20




1      Criterion’s violation of Sections 206(1) & (2) of the Advisers Act, by making special
2      compensation agreements with Fund Managers A & B, receiving compensation based
3      on those agreements, and by failing to disclose, in violation of Criterion’s fiduciary
4      duty to its clients, those special compensations agreements in Criterion’s Form ADV
5      or otherwise.
6             119. Gravette and MacArthur’s failure to disclose their obvious conflicts of
7      interest was willful, knowing, intentional, or reckless, and their course of conduct was
8      further unreasonable.
9      H.     Statute of Limitations and Tolling Agreements
10            120. On information and belief, Criterion’s, Gravette’s and MacArthur’s
11     failure to disclose their financial conflicts of interests as a result of their
12     compensation arrangements with Fund Manager A and B has been ongoing and
13     continuous.
14            121. In addition, Criterion, Gravette and MacArthur entered into two tolling
15     agreements with the Commission for the periods April 1, 2019 through September 30,
16     2019, and November 7, 2019 through March 2, 2020. Collectively these agreements
17     toll the running of any limitations period or any other time-related defenses alleged in
18     this Complaint for a period of 299 days.
19                                  FIRST CLAIM FOR RELIEF
20                        Violations of Section 206(1) of the Advisers Act
21                                      (against all Defendants)
22            122. The SEC realleges and incorporates by reference paragraphs 1 through
23     121 above.
24            123. Criterion, Gravette, and MacArthur are “investment advisers” within the
25     meaning of Section 202(a)(11) of the Advisers Act, 15 U.S.C. §80b-2(a)(11). Until
26     September 2018, Criterion was registered with the SEC as an investment adviser.
27     Criterion, Gravette, and MacArthur are each in the business of providing investment
28     advice concerning securities for compensation. In the relevant period, Gravette and
         COMPLAINT                                      20
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 21 of 28 Page ID #:21




1      MacArthur were also investment advisers due to their ownership, management, and
2      control of Criterion.
3            124. Criterion, Gravette, and MacArthur, knowingly or recklessly, employed
4      a device, scheme or artifice to defraud their advisory clients by making special
5      compensation agreements with Fund Managers A and B and by failing to disclose the
6      material conflicts of interest inherent in their receipt of side compensation from the
7      fund sponsors for investing Criterion clients’ money in those sponsors’ funds.
8            125. Criterion, Gravette, and MacArthur had a financial incentive to
9      recommend that their clients invest and further keep their capital in those funds going
10     forward; and for two of the subject real estate funds, the undisclosed compensation
11     that defendants negotiated for compensation that caused an actual reduction in the
12     investment returns that defendants’ advisory clients would have otherwise received.
13           126. By engaging in the conduct described above, Criterion, Gravette, and
14     MacArthur, each of them, directly or indirectly, by use of the mails or any means or
15     instrumentality of interstate commerce, employed a device, scheme, or artifice to
16     defraud their advisory clients.
17           127. By engaging in the conduct described above, Criterion, Gravette, and
18     MacArthur violated, and unless restrained and enjoined will continue to violate,
19     Section 206(1) of the Advisers Act, 15 U.S.C. §80b-6(1).
20                               SECOND CLAIM FOR RELIEF
21                       Violations of Section 206(2) of the Advisers Act
22                                       (against all Defendants)
23           128. The SEC realleges and incorporates by reference paragraphs 1 through
24     121 above.
25           129. Criterion, Gravette, and MacArthur are “investment advisers” within the
26     meaning of Section 202(a)(11) of the Advisers Act, 15 U.S.C. §80b-2(a)(11). Until
27     September 2018, Criterion was registered with the SEC as an investment adviser.
28     Criterion, Gravette, and MacArthur are each in the business of providing investment
         COMPLAINT                                    21
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 22 of 28 Page ID #:22




1      advice concerning securities for compensation. In the relevant period, Gravette and
2      MacArthur were also investment advisers due to their ownership, management, and
3      control of Criterion.
4            130. Criterion, Gravette, and MacArthur, acting negligently and in violation
5      of applicable standards of care, engaged in transactions, practices, or courses of
6      business that operated as a fraud or deceit upon their advisory clients by making
7      special compensation agreements with Fund Managers A and B and by failing to
8      disclose the material conflicts of interest inherent in their receipt of side
9      compensation from fund sponsors for investing Criterion clients’ money in those
10     sponsors’ funds.
11           131. Criterion, Gravette, and MacArthur had a financial incentive to
12     recommend that their clients invest and further keep their capital in those funds going
13     forward; and for two of the subject real estate funds, the undisclosed compensation
14     that defendants negotiated for compensation which caused an actual reduction in the
15     investment returns that defendants’ advisory clients would have otherwise received.
16           132. By engaging in the conduct described above, Criterion, Gravette, and
17     MacArthur, each of them, directly or indirectly, by use of the mails or any means or
18     instrumentality of interstate commerce, engaged in transactions, practices, or courses
19     of business that operated as a fraud or deceit upon their advisory clients.
20           133. By engaging in the conduct described above, Criterion, Gravette, and
21     MacArthur violated, and unless restrained and enjoined will continue to violate,
22     Section 206(2) of the Advisers Act, 15 U.S.C. §80b-6(2).
23                                 THIRD CLAIM FOR RELIEF
24                         Violations of Section 207 of the Advisers Act
25                         (against Defendants Criterion and Gravette)
26           134. The SEC realleges and incorporates by reference paragraphs 1 through
27     121 above.
28           135. Section 207 of the Advisers Act, 15 U.S.C. § 80b-7, provides that it is
         COMPLAINT                                    22
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 23 of 28 Page ID #:23




1      unlawful for any person willfully to make any untrue statement of a material fact in
2      any registration application or report filed with the Commission under Section 203, or
3      to omit to state in any such application or report any material fact which is required to
4      be stated therein.
5            136. Criterion made untrue statements in Forms ADV filed or deemed filed
6      with the Commission by failing to disclose all material facts of the compensation
7      arrangements alleged above, and by failing to explain why those arrangements
8      created a conflict of interest. These misleading statements and omissions concerning
9      potential conflicts of interest and compensation were material, and concerned
10     information that was required to be disclosed in Criterion’s Forms ADV.
11           137. As alleged above, Gravette signed Criterion’s Forms ADV and was
12     responsible for their review. In signing Criterion’s Forms ADV, Gravette certified
13     under penalty of perjury that the information and statements made in each ADV,
14     including all exhibits and other information submitted, were true and correct and did
15     not omit required information.
16           138. As alleged above, Gravette’s failure to disclose their obvious conflicts of
17     interest was willful, knowing, intentional, or reckless. Because Gravette either co-
18     owned or owned and controlled Criterion, and acted within the scope of his authority
19     as President and Chief Compliance Officer of Criterion in reviewing, signing, and
20     submitting Criterion’s Forms ADV, his willfulness, knowledge, intent, or
21     recklessness can be imputed to Criterion.
22           139. By engaging in the conduct described above, Criterion and Gravette
23     willfully violated, and unless restrained and enjoined will continue to violate, Section
24     207 of the Advisers Act, 15 U.S.C. §80b-7.
25                               FOURTH CLAIM FOR RELIEF
26      Violations of Section 206(4) of the Advisers Act and Rule 206(4)-7 Thereunder
27                                 (against Defendant Criterion)
28           140. The SEC realleges and incorporates by reference paragraphs 1 through
         COMPLAINT                                   23
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 24 of 28 Page ID #:24




1      121 above.
2            141. Rule 206(4)-7 under Section 206(4) of the Advisers Act requires
3      registered investment advisers to adopt and implement written policies and
4      procedures that are reasonably designed to prevent violations of the Advisers Act and
5      its rules. Rule 206(4)-7 also requires an investment adviser to conduct an annual
6      review of both the adequacy of its written policies and procedures and the
7      effectiveness of their implementation.
8            142. Criterion violated Rule 206(4)-7 by failing to adopt written policies and
9      procedures reasonably designed to prevent Advisers Act violations. Even though
10     private placement investments comprised a significant component of its business,
11     Criterion’s compliance manual failed to address due diligence and valuation of
12     private placements. Moreover, from 2008 through at least 2016, Criterion failed to
13     conduct its required annual review of its compliance policies, procedures, and
14     manual. Last, from 2008 through at least 2016, Criterion did not implement written
15     policies and procedures requiring full and accurate disclosures in its Forms ADV,
16     which were materially misleading in light of Criterion’s undisclosed conflicts of
17     interest arising from its compensation arrangements with third-party fund sponsors.
18           143. By engaging in the conduct described above, Defendant Criterion
19     violated, and unless restrained and enjoined will continue to violate, Section 206(4)
20     of the Advisers Act, 15 U.S.C. §80b-4, and Rule 206(4)-7 thereunder, 17 C.F.R. §
21     275.206(4)-7.
22                                FIFTH CLAIM FOR RELIEF
23         Aiding and Abetting Violations of Sections 206(1), 206(2), and 207 of the
24                                         Advisers Act
25                                 (against Defendant Gravette)
26           144. The SEC realleges and incorporates by reference paragraphs 1 through
27     121 above.
28           145. By reason of the conduct described above, Defendant Criterion violated
        COMPLAINT                                   24
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 25 of 28 Page ID #:25




1      Sections 206(1), 206(2) and 207 of the Advisers Act, 15 U.S.C. §§ 80b-6(1), 80b-
2      6(2), and 80b-6(7).
3            146. In the alternative, by reason of his conduct described above, Defendant
4      Gravette knowingly and recklessly provided substantial assistance to, and thereby
5      aided and abetted Criterion in its violations of Sections 206(1), 206(2) and 207 of the
6      Advisers Act.
7            147. By engaging in the conduct described above, Defendant Gravette has
8      violated, and unless restrained and enjoined, is reasonably likely to continue to
9      violate, Section 209(f) of the Advisers Act, 15 U.S.C. §80b-9(f).
10                                SIXTH CLAIM FOR RELIEF
11     Aiding and Abetting Violations of Sections 206(1) and 206(2) of the Advisers Act
12                               (against Defendant MacArthur)
13           148. The SEC realleges and incorporates by reference paragraphs 1 through
14     121 above.
15           149. By reason of the conduct described above, Defendant Criterion violated
16     Sections 206(1) and 206(2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) and 80b-6(2).
17           150. In the alternative, by reason of his conduct described above, Defendant
18     MacArthur knowingly and recklessly provided substantial assistance to, and thereby
19     aided and abetted Criterion in its violations of Sections 206(1) and 206(2) of the
20     Advisers Act.
21           151. By engaging in the conduct described above, Defendant MacArthur has
22     violated, and unless restrained and enjoined, is reasonably likely to continue to
23     violate, Section 209(f) of the Advisers Act, 15 U.S.C. §80b-9(f).
24                                   PRAYER FOR RELIEF
25           WHEREFORE, the SEC respectfully requests that the Court:
26                                                I.
27           Issue findings of fact and conclusions of law that Defendants committed the
28     alleged violations.
        COMPLAINT                                      25
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 26 of 28 Page ID #:26




1                                                II.
2            Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
3      Civil Procedure, permanently enjoining Criterion, and its officers, agents, servants,
4      employees and attorneys, and those persons in active concert or participation with
5      any of them, who receive actual notice of the judgment by personal service or
6      otherwise, and each of them, from violating Section 206(1) of the Advisers Act [15
7      U.S.C. § 80b-6(1)], Section 206(2) of the Advisers Act [15 U.S.C. §80b-6(2)],
8      Section 206(4) of the Advisers Act [15 U.S.C. § 80b-6(4)] and Rule 206(4)-7
9      thereunder [17 C.F.R. § 275.206(4)-7], and Section 207 of the Advisers Act [15
10     U.S.C. § 80b-6(7)], .
11                                               III.
12           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
13     Civil Procedure, permanently enjoining Gravette, and his agents, servants, employees
14     and attorneys, and those persons in active concert or participation with any of them,
15     who receive actual notice of the judgment by personal service or otherwise, and each
16     of them, from violating Section 206(1) of the Advisers Act [15 U.S.C. § 80b-6(1)],
17     Section 206(2) of the Advisers Act [15 U.S.C. §80b-6(2)], Section 207 of the
18     Advisers Act [15 U.S.C. § 80b-6(7)], and Section 209(f) of the Advisers Act [15
19     U.S.C. § 80b-9(f)].
20                                               IV.
21           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
22     Civil Procedure, permanently enjoining MacArthur, and his agents, servants,
23     employees and attorneys, and those persons in active concert or participation with
24     any of them, who receive actual notice of the judgment by personal service or
25     otherwise, and each of them, from violating Section 206(1) of the Advisers Act [15
26     U.S.C. § 80b-6(1)], Section 206(2) of the Advisers Act [15 U.S.C. §80b-6(2)], and
27     Section 209(f) of the Advisers Act [15 U.S.C. § 80b-9(f)].
28
        COMPLAINT                                      26
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 27 of 28 Page ID #:27




1                                                  V.
2            Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
3      Civil Procedure, permanently enjoining Criterion, Gravette, and MacArthur, and their
4      officers, agents, servants, employees, and attorneys, and those persons in active
5      concert or participation with any of them, who receive actual notice of the judgment
6      by personal service or otherwise (including MacArthur’s officers, agents, and
7      employees at M2 Financial, LLC), from receiving any compensation, beyond an
8      advisory fee paid by or on behalf of a client, from an advisory client’s purchase or
9      sale of securities or other investment products unless the following is disclosed, in
10     writing, before the completion of each transaction: (i) the type of compensation; (ii)
11     the recipients of the compensation; (iii) the amount of compensation (or an annual
12     approximation of any compensation, such as with trailing referral fees); (iv) the
13     potential or actual impact of the compensation if any on clients’ investment returns;
14     and (v) the corresponding conflict of interest.
15                                                VI.
16           Order Defendants to disgorge all funds received from their illegal conduct,
17     together with prejudgment interest thereon.
18                                               VII.
19           Order Defendants to pay civil penalties under Section 209(e) of the Advisers
20     Act, 15 U.S.C. §80b-6(9)(e).
21                                               VIII.
22           Retain jurisdiction of this action in accordance with the principles of equity and
23     the Federal Rules of Civil Procedure in order to implement and carry out the terms of
24     all orders and decrees that may be entered, or to entertain any suitable application or
25     motion for additional relief within the jurisdiction of this Court.
26                                                IX.
27           Grant such other and further relief as this Court may determine to be just and
28     necessary.
         COMPLAINT                                      27
     Case 2:20-cv-01402-ODW-PJW Document 1 Filed 02/12/20 Page 28 of 28 Page ID #:28




1       Dated: February 11, 2020
2                                               /s/ Donald W. Searles
                                                DONALD W. SEARLES
3
                                                Attorney for Plaintiff
4                                               Securities and Exchange Commission
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        COMPLAINT                              28
